164 F.3d 829
131 Ed. Law Rep. 914
FULL GOSPEL TABERNACLE and Jorge Vega, Pastor of Full GospelTabernacle is substituted in place of RobertCastro, Plaintiffs-Appellants,v.COMMUNITY SCHOOL DISTRICT 27;  Community School Board 27 ofthe City of Ozone Park;  Michael Weitz, in his officialcapacity as Principal of Public School 105 Queens;  SheilaMcElhatten, in her official capacity as Secretary to theDirector of Operations;  Brenda Isaacs, in her officialcapacity as Community Superintendent of Community SchoolDistrict 27;  Kenneth L. Grover, in his official capacity asDeputy Superintendent of Community School District 27;James Egan;  Donna Marie Caltabiano;  Ernest Brown;  ShalomBecker;  James G. Adams;  Richard J. Altabe;  GeraldineChapey;  Steven Greenberg;  and James Sanders, Jr., in theirofficial capacity as members of Community School Board 27,and Board of Education of the School District of the City ofNew York, Defendants-Appellees,Attorney General of the State of New York,Intervenor-Defendant-Appellee.
Docket No. 97-9235.
United States Court of Appeals,Second Circuit.
Argued Jan. 11, 1999.Decided Jan. 25, 1999.

Mark N. Troobnick, American Center for Law and Justice (Jay Alan Sekulow, of counsel), Washington, D.C., for Appellants.
Stuart D. Smith, Office of the Corporation Counsel of the City of New York (Jeffrey D. Friedlander, Acting Corporation Counsel, and Larry A. Sonnenshein, of counsel), New York, New York, for Defendants-Appellees.
Martin Bienstock, Assistant Attorney General of the State of New York (Dennis C. Vacco, Attorney General;  John McConnell, Deputy Solicitor General;  Thomas D. Hughes, Assistant Solicitor General;  Jeffrey I. Slonim, Assistant Attorney General, of counsel), New York, New York, for Intervenor-Defendant-Appellee.
Kimberlee W. Colby, Center for Law & Religious Freedom, Christian Legal Society, Annandale, Virginia, for Amicus Curiae Christian Legal Society.
Jay Worona, General Counsel, New York State School Boards Association, Inc., Albany, New York, for Amicus Curiae New York State School Boards Association, Inc.
Before:  WINTER, Chief Judge, VAN GRAAFEILAND, and KEARSE, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge Haight in the decision below.  See Full Gospel Tabernacle v. Community School District 27, 979 F.Supp. 214 (S.D.N.Y.1997).